                                         IN THE UNITED STATES DISTRICT COURT
                                                        For The
                                            EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,                                Case No. 1:18-mj-00163-SAB

                                Plaintiff,
v.                                                       DEFENDANT’S STATUS REPORT ON
                                                         UNSUPERVISED PROBATION
MARIO J. TOMAS,

                              Defendant.


        PURSUANT to an order of this Court the Defendant hereby submits his status report on
 unsupervised probation:

              Convicted of:                       Driving a Motor Vehicle at any time when that Person's Driving
                                                  Privilege is Suspended or Revoked for a Conviction of Violation
                                                  Section 23151 or Section 23153 If the Person So Driving has
                                                  Knowledge of the Suspension or Revocation
              Sentence Date:                      February 7, 2019
              Review Hearing Date:                December 12, 2019
              Probation Expires On:               February 7, 2020


 CONDITIONS OF UNSUPERVISED PROBATION:
 ☒            Obey all federal, state and local laws; and

 ☒            Monetary Fines & Penalties in Total Amount of: $500.00 fine and $10.00 special assessment.

 COMPLIANCE:

 ☒            Defendant has complied with and completed all conditions of probation described above.

 Otherwise:

 ☒            Defendant has not been arrested, cited or charged with any federal, state or local criminal
              offenses since being placed on probation by this Court.

 ☒            To date, Defendant has paid his entire financial obligation.

 ☒            Compliance with Other Conditions of Probation:
              Mr. Tomas is currently enrolled and participating in an 18 month DUI course. The program
              provider estimates that Mr. Tomas will complete the course in June, 2020. In light of this, Mr.
              Tomas anticipates moving the Court to extend probation to permit him additional time to
              complete the required course.



 CAED (Fresno)- Misd. 6 (Rev. 11/2014)
GOVERNMENT POSITION:
☒            The Government agrees to the above-described compliance.
☐            The Government disagrees with the following area(s) of compliance:
             Government Attorney:

DATED: December 5, 2019                                     /s/ William B. Taylor
                                                            WILLIAM B. TAYLOR
                                                            Special Assistant United States Attorney
DEFENDANT’S REQUEST (OPTIONAL):

       In light of the information detailed in this status report, the defendant moves for the
following:
             ☒             that the review hearing set for 12/12/2019 at 10:00 a.m.
                           ☒            be continued to _______________; or
                           ☐            be vacated.


DATED: December 5, 2019                                     /s/ Matthew Lemke                   r
                                                            MATTHEW LEMKE
                                                            Assistant Federal Defender
                                                            Counsel for Mario Tomas
                                                         ORDER
             The Court having considered the defendant’s request,

             IT IS HEREBY ORDERED that the Defendant’s request is:

             ☐             GRANTED.

        ☒       DENIED. However, the defendant is not ordered to appear. The Court will
entertain the parties joint motion to modify terms of probation. The defendant is ordered to keep
in contact with counsel for a new date will be set after the December 12, 2019 hearing to which
defendant will be required to appear.

IT IS SO ORDERED.

Dated:            December 9, 2019
                                                                UNITED STATES MAGISTRATE JUDGE




CAED (Fresno)- Misd. 6 (Rev. 11/2014)
